Citation Nr: 0844936	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) based on need 
for regular aid and attendance (A&A) of another person or on 
being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran attended a hearing before the 
undersigned in April 2007.  The appeal was remanded for 
additional development in August 2007.


FINDINGS OF FACT

1.  The veteran is not blind or in a nursing home and, 
despite his physical disorders, he and competent to perform 
his activities of daily living without regular assistance 
from another person.

2.  The veteran does not have a single disability ratable as 
100 percent disabling.

3.  The veteran is not housebound in fact, as he is not 
substantially confined to his dwelling and immediate 
premises.


CONCLUSION OF LAW

The criteria for an award of SMP based on the need for 
regular A&A are not met.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.350(b)(3); 3.351(b); 3.351(c); 
3.352(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria for entitlement to SMP based on the need for 
regular A&A of another person or by reason of being 
housebound are not met. 38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 
3.352 (2006).

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim, specifically 
referencing the requirements for SMP, and of his and VA's 
respective duties for obtaining evidence.  Updated and 
similar information was provided to the veteran in a letter 
of August 2007.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted current and complete VA and private treatment 
records.  The veteran was afforded new VA medical 
examinations, both general and mental, in April 2008.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Special Monthly Pension

The veteran seeks SMP based on need of regular aid and 
attendance of another person, and/or by reason of being 
housebound.  The veteran has no service-connected 
disabilities.  He is currently not in receipt of a non 
service-connected pension and has not applied for non 
service-connected pension.

A veteran may receive pension at a special monthly rate if he 
needs regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of 
prosthetic or orthopedic appliances without aid; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which 
through its essential character actually requires that the 
claimant remain in bed.  It does not require that all of the 
above disabling conditions be found to exist before a 
favorable rating may be made.  The particular personal 
functions which a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2008).

The medical evidence includes numerous private and VA medical 
records from approximately 1994 to 2008.  This evidence 
indicates that the veteran has arthralgia of both knees, 
hypertension, obesity, a tobacco use disorder, panic attacks, 
insomnia, degenerative disc disease in his back, and 
headaches.  His knee problems are severe enough that he has 
undergone arthroscopy though further surgery would not 
currently help.

The medical evidence also includes VA examinations conducted 
in March 2005.  The veteran was noted to not be permanently 
hospitalized or bedridden.  His corrective vision was better 
than 5-200.  He lived alone and was able to protect himself 
from the hazards and dangers of the environment.  He could 
perform all his activities of daily living independently.  
His gait was slow and required a cane, but he was able to 
walk without problems.  Upper extremities showed swan neck 
deformities and there was some muscle atrophy in the lower 
legs.  He was diagnosed with obesity, chronic obstructive 
pulmonary disorder due to tobacco use, panic attacks, 
insomnia, chronic low back pain with degenerative disc 
disease, osteoarthritis, headaches, chronic pain syndrome, 
depression, and a history of a skull fracture.

Most recently, the veteran attended two VA examinations in 
April 2008.  The first was a general medical examination.  
The veteran's hypertension was stable.  His back disorder was 
intermittent with periods of remission and fair response to 
treatment.  There was tenderness to palpitation and 
limitation of motion.  The back disorder prevented exercise 
and sports and moderately impacted chores, travelling, 
feeding, bathing, dressing, toileting, and grooming.  
Polycythemia, due to smoking, was intermittent with periods 
of remission and good response to treatment.  It did not 
impact his activities of daily living.  Headaches were 
intermittent with periods of remission and good response to 
treatment.  The bilateral knee disorder was progressively 
worse with good response to treatment.  The knee disorder 
severely impacts chores and shopping, prevented exercise and 
sports, and moderately impacted recreation, bathing, 
dressing, toileting, and grooming.  Range of motion of both 
knees was limited.  He had decreased visual acuity in both 
eyes but no other symptoms.  His depression was discussed but 
was described in more detail in the mental examination 
discussed below.  The examiner determined that the veteran 
was not housebound and did not need the aid and attendance of 
another person, based, in part, on the fact that he played 
pool several times a week in a pool hall.

The second April 2008 VA examination was a mental 
examination.  The veteran described ongoing difficulty with 
depression, which he attributed to his physical problems.  
The examiner noted that he had braces on both knees and 
walked with a cane.  The veteran described decreased mood, 
energy, interest, self-esteem, appetite, concentration, and 
sleep.  He reported suicidal ideation and the Board notes a 
history of several suicide attempts.  The veteran had not 
worked since 1993.  He reported being at home most of the 
time except when he goes out to play pool.  He was diagnosed 
with depression and assigned a Global Assessment of 
Functioning score of 50.  The examiner stated that this score 
reflected serious symptoms of depression that appear to be 
the direct result of his medical conditions, leading to 
significant social isolation and some suicidal ideation.  The 
examiner stated that, from a psychiatric point of view, the 
veteran is not in need of aid and attendance and he is able 
to care for his activities of daily living without impairment 
from the depression.

In the present case, there no competent medical evidence 
establishing that the veteran is a patient in a nursing home, 
nor does the veteran claim he is a patient in a nursing home.  
In fact, he reports living with a roommate.  The medical 
evidence does not establish that the veteran is blind or so 
nearly blind as to require the aid and attendance of another 
individual.  He experiences decreased visual acuity, but it 
does not meet the severity required for a finding that the 
veteran is in need of aid and attendance of another 
individual or is housebound.  The medical evidence, as 
discussed above, does not establish, nor does the veteran 
aver, that he is bedridden, that he is unable to dress or 
undress himself, keep himself ordinarily clean and 
presentable, feed himself, attend to the wants of nature, or 
to protect himself from the dangers incident to his daily 
environment.  While his ability to perform some of these 
activities is moderately impacted, he is still able to 
perform them without assistance.  He was found by a VA 
examiner to be able to protect himself.  The medical evidence 
thus clearly demonstrates that the veteran is not so helpless 
as to need regular aid and attendance.

As for housebound status, a veteran may receive housebound-
rate SMP if he has a disability rated as permanent and total 
(but not including total rating based upon unemployability 
under 38 C.F.R. § 4.17) and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of disability or disabilities, is permanently 
housebound but does not qualify for SMP at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 
3.351(d)(1) and (2).  The requirement of "permanently 
housebound" status will be considered to have been met when 
the veteran is substantially confined to his house (or ward 
or clinical areas, if institutionalized) or immediate 
premises due to disability or disabilities which it is 
reasonably certain will remain throughout his lifetime.  See 
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

After a thorough review of the record, it is clear that the 
veteran does not meet the SMP requirements for housebound 
benefits. First, no disorder is rated as totally disabling.  
Second, the evidence does not show, nor does the veteran 
aver, that he is substantially confined to his dwelling or 
home due to the severity of his health problems.  The 
evidence does not show he is hospitalized or bedridden.  
Rather, the veteran reported to a VA examiner that he goes 
out of his home to play pool, and the voluminous medical 
records indicate that he is able to leave the house to attend 
medical appointments.  Based upon the record, the veteran has 
not shown entitlement to SMP at the housebound rate.

The Board acknowledges that the veteran's various disorders 
impact his life and limit his ability to do all of the things 
he would like to do.  However, he is not in need of aid and 
attendance and is not housebound.  Based upon the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the claim, whether based upon housebound status or 
upon need of regular aid and attendance.  Therefore, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need of aid and 
attendance or by reason of being housebound is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


